   4:20-cr-03126-JMG-CRZ Doc # 17 Filed: 01/19/21 Page 1 of 1 - Page ID # 26




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 4:20CR3126

      vs.
                                                                  ORDER
JANE VALENZUELA,

                     Defendant.


      Defendant has moved to continue the trial, (Filing No. 16), because the parties
are currently engaged in plea discussions. The motion to continue is unopposed. Based
on the showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 16), is granted.

      2)       The trial of this case is set to commence before the Honorable John M.
               Gerrard, Chief United States District Judge, in Courtroom 1, 100
               Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at
               9:00 a.m. on May 3, 2021, or as soon thereafter as the case may be
               called, for a duration of five (5) trial days. Jury selection will be held at
               commencement of trial.

      3)       The ends of justice served by granting the motion to continue outweigh the
               interests of the public and the defendant in a speedy trial, and the
               additional time arising as a result of the granting of the motion, the time
               between today’s date and May 3, 2021, shall be deemed excludable time
               in any computation of time under the requirements of the Speedy Trial Act,
               because although counsel have been duly diligent, additional time is
               needed to adequately prepare this case for trial and failing to grant
               additional time might result in a miscarriage of justice. 18 U.S.C. §
               3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
               this court’s local rules will be deemed a waiver of any right to later claim
               the time should not have been excluded under the Speedy Trial Act.

      January 19, 2021.                           BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
